

EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of
_____________________________  _____, 2010 by and between Shrink
Nanotechnologies, Inc., a Delaware corporation (the “Company” or “Borrower”) and
the subscribers identified herein and on the signature pages hereto (each a
“Subscriber” and collectively the "Subscribers").


Principal Amount of 12% Convertible
Notes:                                                                           $_____________________


Number of Common shares Underlying
Notes:                                                                           ______________________


No. Class A
Warrants:                                                                                                               
   ______________________


RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Rule 506 of Regulation D and Section 4(2) of the Securities Act (as
defined below), the Company desires to offer and sell to certain accredited
investors at face value, an aggregate initially (and if not oversubscribed) of
up to $3,000,000 principal amount (the "Purchase Price" or “Principal Amount”)
of subordinated 12% Convertible Promissory Notes, a form of which is annexed
hereto as Exhibit 1 (each, a  “Note”), which are convertible into shares of the
Company's Common Stock, $0.001 par value (the "Common Stock") at a per share
conversion price initially set at $.50 per share as more fully set forth in the
Note (“Conversion Price”), together with Class A Common Stock Purchase Warrants
to purchase Common Stock (the “Warrant Shares”), initially exercisable at $1.00
per share, substantially in the form as annexed hereto as Exhibit 2 (the “Class
A Warrants”).  The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Shares”), Class A Warrants and Warrant Shares, are sometimes
collectively referred to herein as the "Securities";


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers agree
as follows:


1. Agreement to Purchase.
 
1.1           Closing Date.                                The “Closing Date”
shall be the date that the Purchase Price is transmitted by wire transfer or
otherwise credited to or for the benefit of the Company. This offering may be
consummated in one or more closings from time to time and each such date a
“Closing Date.”  The consummation of the transactions contemplated herein for
the first Closing Date shall take place not later than March 31, 2010 upon the
satisfaction or waiver of all conditions to closing set forth in this
Agreement.  Thereafter, additional closings may be held from time to time for a
period of up to 60 days or until $3,000,000 of Notes and Class A Warrants are
sold.


1.1.1           Oversubscriptions.  The Company may accept subscriptions in
excess of $3,000,000 at its exclusive option.


1.2           Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on each Closing Date, each Subscriber closing
thereupon shall purchase and the Company shall issue to each Subscriber, a Note
in the Principal Amount designated on the signature page hereto for the Purchase
Price indicated thereon and a Class A Warrant exercisable for 50% of the number
of Shares initially issuable upon conversion of the Note (e.g. 50,000 Class A
Warrants for each $50,000 Principal Amount of Notes sold).


2. Representations, Warranties and Covenants of the Subscriber.  Each Subscriber
represents and warrants to the Company, and covenants for the benefit of the
Company and each other Subscriber, as follows:
 
(a) The Subscriber is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act");
 
(b) The Subscriber is acquiring the Notes and Class A Warrants for its own
account and not with a view to any distribution of any of the Securities in
violation of the Securities Act;
 
(c) The Subscriber acknowledges that it has significant prior investment
experience, including investment in non-listed and non-registered securities,
and that the Subscriber recognizes the highly speculative nature of this
investment.  In particular, and without limitation, the Subscriber represents
that it understands that the Company’s securities have suffered significant
illiquidity and that its current Common Stock price is not necessarily
indicative of the Company’s value and that other restricted shareholders are
eligible to sell securities pursuant to Rule 144 of the Securities Act. The
Subscriber represents that it has been furnished with, and has reviewed, all of
the Company’s securities filings, its most recent private offering circular, and
all documents and other information regarding the Company that the Subscriber
had requested or desired to know and all other documents which could be
reasonably provided have been made available for the Subscriber’s inspection and
review;
 
(d) The Subscriber understands and acknowledges that the Notes shall be
subordinate to any existing indebtedness to Noctua Fund, L.P., which is an
affiliate of the Company, as well as interest or penalties (if any) thereon;
 
(e) The Subscriber acknowledges that the Securities have not been passed upon or
reviewed by the Securities and Exchange Commission.  The Subscriber agrees that
it will not sell, transfer or otherwise dispose of any of the Shares until they
are registered under the Securities Act, or unless an exemption from such
registration is available and that a legend substantially in the form as
provided in Section 4 below will be placed on the certificate(s) representing
the shares to such effect;
 
(f) This Agreement constitutes a valid and binding agreement and obligation of
the Subscriber enforceable against the Subscriber in accordance with its terms,
subject to limitations on enforcement by general principles of equity and
bankruptcy or other laws affecting the enforcement of creditors' rights
generally;
 
(g) Subscriber is not acquiring the Securities as part of a group, as such term
is defined in Section 13 of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), and is not acting in concert with any person acting in
such manner.  Subscriber makes its own voting and dispositive decisions and has
not agreed to grant any proxy or enter into any form of voting trust, agreement
or similar arrangement with respect to the Shares other than as set forth in the
Waiver of even date herewith;
 
(h) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Subscriber, and the Subscriber has full power and authority to
execute and deliver this Agreement and the other agreements and documents
contemplated hereby and to perform his obligations hereunder and thereunder; and
 
(i)           Subscriber has not paid any finders fees, commissions or broker
fees in connection with his/her/its investment herein and has not been solicited
by means of any form of advertisement, public dissemination or solicitation.


3. Representations, Warranties and Covenants of the Seller.  The Company
represents and warrants to the Subscriber, and covenants for the benefit of the
Subscriber, as follows:
 
(a) Organization and Qualification.  The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in any material violation of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
herein and otherwise to carry out its obligations hereunder, subject to consents
and waiver of anti dilution provisions of various existing shareholders.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith.  This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
principles of general application.
 
(c) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 2 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement, the Note and all other agreements entered into by the Company
relating thereto by the Company will:
 
 (i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or
 
(iii) except as have been waived, result in the activation of any anti-dilution
rights or a reset or re-pricing of any debt or security instrument of any other
creditor or equity holder of the Company, nor result in the acceleration of the
due date of any obligation of the Company.


(d) Issuance of the Securities.  The Securities have been, or will be, duly and
validly authorized and on the date of issuance of the Shares upon conversion of
the Notes, the Shares will be duly and validly issued, fully paid and
non-assessable and if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement will be free trading and unrestricted, free
and clear of all liens.
 
(e) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials, as finally amended being
collectively referred to herein as the "SEC Reports") on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports, as amended, complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except to the extent that such SEC Reports may
have been subsequently amended or supplemented to correct such misstatement or
omission or to correct information relating to the Company’s internal controls.
 
(f) Certain Registration Matters. Assuming the accuracy of each Subscriber’s
representations and warranties, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Subscriber under this Agreement.
 
4. Other Agreements of the Parties.
 
5.1           Other Agreements of the Parties. (a) The Company and each
Subscriber agrees that the Securities may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the
Securities other than pursuant to an effective registration statement, to the
Company, to an affiliate of a Subscriber or in connection with a pledge as
contemplated in Section 5.1(b), the Company may require the transferor thereof
to provide to the Company with an opinion of counsel selected by the transferor,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.  As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement.


(b)           (i) Certificates evidencing the Shares and Warrant Shares will
contain substantially the following legend, until such time as such securities
are sold pursuant to an exemption from the Securities Act registration
requirements:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
(ii)  The Notes and Class A Warrants shall bear substantially the following
legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE/EXERCISABLE, HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. "
 
5.2           Conversion of Notes; Procedure.  (a)  Upon the conversion of a
Note or part thereof, the Company shall, at its own cost and expense, take all
necessary action, issue or cause the transfer agent to issue, stock certificates
in the name of Subscriber (or its permitted nominee) or such other persons as
designated by Subscriber and in such denominations to be specified at conversion
representing the number of Shares issuable upon such conversion.
 
(b)           A Subscriber will give notice of its decision to exercise its
right to convert the Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as “Exhibit A” to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this Agreement.  Such
Subscriber will not be required to surrender the Note until the Note has been
fully converted or satisfied.  Each date on which a Notice of Conversion is
telecopied to the Company in accordance with the provisions hereof by 6 PM
Eastern Time (“ET”) (or if received by the Company after 6 PM ET or at any time
or a non-business day then the next business day) shall be deemed a “Conversion
Date.”  The Company will exercise best efforts to issue or cause the Company’s
transfer agent to issue/transmit the Company's Common Stock certificates
representing the Shares issuable upon conversion of the Note to such Subscriber
via express courier for receipt by such Subscriber within fourteen (14) business
days after receipt by the Company of the Notice of Conversion (such seventh day
being the "Delivery Date").  In the event the Shares are electronically
transferable, then delivery of the Shares may be made by electronic transfer
(with appropriate legend) provided request for such electronic transfer has been
made by the Subscriber.   A Note representing the balance of the Note not so
converted will be provided by the Company to such Subscriber if requested by
Subscriber, provided such Subscriber delivers the original Note to the
Company.  In the event that a Subscriber elects not to surrender a Note for
reissuance upon partial payment or conversion of a Note, such Subscriber hereby
indemnifies the Company against any and all loss or damage attributable to a
third-party claim in an amount in excess of the actual amount then due under the
Note.
 
(c)           The Company shall not be responsible for incidental damages or
potential “lost profits” in the event that Shares are not sold timely or at
profitable rates, if at all.
 
5.3.           Conversion Price of Note. The Notes shall be convertible at a
fixed Conversion Price of $.50 per share, subject to adjustment in the event of
stock split, combination, stock dividend or reorganization as provided in the
Note.  In the event of a Borrower Mandated Conversion (which may only be after
an Event of Default or after the Maturity Date), as defined in the Note, the
Conversion Price shall be reduced (but not increased) to such amount as equals
80% of the Conversion Price then in effect (i.e. $.40 based on the initial
Conversion Price).
 
5.4           Damages. In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.
 
5.5           Existing Notes. The Notes shall be junior and subordinated in
payment and priority, to the existing outstanding indebtedness owed to the
Noctua Fund, L.P., an entity controlled by the Company’s affiliates, along with
any interest or penalties thereon, if any.
 
5.6           Placement Agent
Fees/Expenses.                                                                The
Company acknowledges that it may retain one or more placement agents (who are
appropriately FINRA registered) to act as its managing placement agent in
connection with the sale of Notes and Warrants.  The Company has reserved and
may pay, a cash commission of up to 6% of the amount raised and a
non-accountable expense allowance, and blue sky related costs.  The Company may
also be required to pay any legal fees (of its own as well as placement agent
counsel), escrow and disbursement costs, printing, consulting or due diligence
fees of a placement agent in connection any financing.
 
5. Binding Effect; Assignment.  This Agreement is not assignable by the Company
or the Subscriber without the prior written consent of the other party.  This
Agreement and the provisions hereof shall be binding and shall inure to the
benefit of the Company and its successors and permitted assigns with respect to
the obligations of the Subscriber under this Agreement, and to the benefit of
the Subscriber and its successors and permitted assigns with respect to the
obligations of the Company under this Agreement.
 
6. Governing Law; Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, County of
San Diego, without giving effect to conflicts of law principles that would
result in the application of the substantive laws of another jurisdiction.
 
7. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.
 
8. Survival.  The representations and warranties of the Company and the
Subscriber shall survive the Closing hereunder.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





-  -




 
 

--------------------------------------------------------------------------------

 

[Counter Part Signature Page of Shrink Nanotechnologies, Inc., to Securities
Purchase Agreement Between Subscriber and Shrink Nanotechnologies, Inc.]


IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above and, the Company hereby issues to Subscriber such number of 12%
Convertible Notes and Class A Common Stock Purchase Warrants as is set forth on
the signature page of Subscriber, to this Agreement.


SHRINK NANOTECHNOLOGIES, INC.




By:_______________________________________
      Name:
      Title: President









-  -




 
 

--------------------------------------------------------------------------------

 

[Counter Part Signature Page of Subscriber, to Securities Purchase Agreement
Between Subscriber and Shrink Nanotechnologies, Inc.]


__________________________________________
 Print Name of Subscriber:


__________________________________________
 (Signature)
__________________________________________
Print name and title, if Subscriber is an entity


Investment Amount:
$                                                                           
(same as amount identified in the line below)


Principal Amount of
12% Convertible Notes: $_____________________


No. Class A Warrants:   ______________________


Social Security
No./EIN:                                                                           


ADDRESS FOR NOTICE


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:           


Fax:           




 


 



-  -




 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
Form of 12% Convertible Promissory Note
 



-  -




 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
Form of Class A Common Stock Purchase Warrant
 


 



-  -




 
 

--------------------------------------------------------------------------------

 
